
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.29



EMPLOYMENT AGREEMENT DATED OCTOBER 30, 2002 BETWEEN
VIA NET.WORKS, INC. AND RHETT S. WILLIAMS


THIS AGREEMENT is made the 30th day of October 2002

BETWEEN

(1)VIA NET.WORKS, INC, a Delaware corporation with a principal place of business
at 12100 Sunset Hills Road Suite 110, Reston, Virginia, USA 20190 ("the
Company") and

(2)Rhett S. Williams of [address deleted] ("the Executive")

WHEREBY IT IS AGREED as follows:

1.Meaning of words used

1.1In this Agreement the following expressions have the following meanings:


  "Board"   the Board of Directors of the Company from time to time and any
other person or persons authorised by the Board as its representative for the
purposes of this Agreement;
 
"Commencement Date"
 
November 1, 2002
 
"Compensation Committee"
 
the committee elected from time to time to deal with issues relating to salary,
bonus and other emoluments;
 
"Group Company"
 
any holding company from time to time of the Company or any subsidiary or
associated company from time to time of the Company or of any such holding
company (for which purpose "holding company" and "subsidiary" have the meanings
ascribed to them by Section 736 of the Companies Act 1985 as amended by the
Companies Act 1989;
 
"Group"
 
the Company and all Group Companies wherever registered or incorporated;
 
"the 1996 Act"
 
the Employment Rights Act 1996;
 
"PAYE deductions"
 
deductions made to comply with or meet any liability of the Company to account
for tax pursuant to regulations made under Section 203 Income and Corporation
Taxes Act 1988 and with any obligations to deduct national insurance
contributions;
 
"Recognised Investment Exchange"
 
has the meaning in Section 285 of the Financial Services and Markets Act 2000
(whether or not yet in force);
 
"Termination Date"
 
the date on which the Executive's employment under this Agreement terminates and
references to "from the Termination Date" mean from and including the date of
termination.


1.2
 
References herein to "clauses" and "sub-clauses" are to clauses and sub-clauses
of this Agreement unless otherwise specified.
1.3
 
Unless otherwise required words denoting the singular include the plural and
vice versa.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


1.4
 
References in this Agreement to statutory provisions include all modifications
and re-enactments of them and all subordinate legislation made under them.
1.5
 
Clause headings are included in this Agreement for convenience only and do not
affect its construction.
2.
 
Previous agreements
2.1
 
This Agreement contains the entire and only agreement and will govern the
relationship between the Company and the Executive from the Commencement Date in
substitution for all previous agreements and arrangements whether written, oral
or implied between the Company or any Group Company and the Executive relating
to the services of the Executive. For the avoidance of doubt the Commencement
Date is the start of continuous employment for the purpose of the Act.
2.2
 
The Executive and the Company acknowledge that in entering into this Agreement
neither has relied on any representation or undertaking by the other whether
oral or in writing except as expressly incorporated in this Agreement.
2.3
 
The Executive warrants and represents to the Company that he will not be in
breach of any existing or any former terms of employment applicable to him
whether express or implied or of any other obligation binding on him by reason
of his entering into this Agreement or performing all or any of his duties and
obligations under it.
3.
 
Appointment, duration and notice
3.1
 
The Company will employ the Executive and the Executive will serve the Company
as Chief Executive Officer. The employment will begin on the Commencement Date;
provided that the Executive will not assume the position of Chief Executive
Officer until November 18, 2002.
3.2
 
The Executive's service as Chief Executive Officer will continue subject as
follows unless and until the employment and the appointment is terminated either
by the Company or the Executive giving to the other not less than 6 months'
written notice to expire at any time.
3.3
 
Save in the circumstances outlined in clause 16.1 if the Company wishes to
terminate this Agreement, it may do so with written notice of not less than six
months and (a) payment to the Executive of a sum equivalent to the Executive's
annual base salary (as varied from time to time) subject to appropriate PAYE
deductions and (b) reimbursement to the Executive for the reasonable expenses
incurred by him in relocating from the UK to a location of his choice in a
member state of the European Union or in the United States at any time within
six months of the Termination Date, in accordance with Company relocation policy
then in effect. Such payments will be subject to the Executive signing a so
called Compromise Agreement confirming that the payment is in full and final
settlement of all claims he has or may have against the Company or the Group
arising out of his employment or its termination and that he will abide by the
ongoing restrictions contained in this Agreement.
3.4
 
Without prejudice to clause 16.1 below, at the Company's absolute discretion,
the Company may make a payment in lieu of all or part of the period of notice
required under clauses 3.2 or 3.3 (whether notice is given by the Company or by
the Executive) calculated by reference only to the Executive's basic salary in
accordance with clause 7.1 (and excluding any bonus or benefits) subject to
appropriate PAYE deductions.
3.5
 
The Executive shall be appointed to and shall serve as a member of the Board of
Directors of the Company and such committees of the Board as he may be requested
to serve by the Chairman of the Board of Directors.
4.
 
Duties
 
 
 
 
 
 
 

2

--------------------------------------------------------------------------------


4.1
 
The Executive will carry out such duties and functions, exercise such powers and
comply with such instructions in connection with the business of the Company and
the Group as the Board reasonably determines from time to time. Except when
prevented by illness, accident or holiday as provided below the Executive will
devote the whole of his time and all of his attention and skill to the affairs
of the Company and where appropriate the Group and use his best endeavours to
promote their interests.
4.2
 
The Executive will if and so long as he is so required by the Company carry out
duties for and/or act as a director, officer or employee of any other Group
Company. The duties attendant on any such appointment will be carried out by the
Executive as if they were duties to be performed by him on behalf of the Company
under this Agreement.
4.3
 
The Executive will at all times promptly give to the Board (in writing if
requested) all information, explanations and assistance that the Board may
require in connection with the business or affairs of the Company and the Group
and his employment under this Agreement.
4.4
 
The Executive acknowledges and understands that the Company cannot guarantee
that the Executive will remain a director of the Company within the meaning of
General Corporation Law of the State of Delaware as amended (or Section 741 of
the Company's Act 1985 if appropriate) and the removal of the Executive from the
Board in accordance with the Company's Articles of Incorporation or Bylaws or if
required by law or otherwise will not be a breach of this Agreement by the
Company.
5.
 
Place of work/relocation
5.1
 
The Executive will perform his duties primarily from the Company's headquarters
in the United Kingdom. The Executive will be required to travel extensively both
inside and outside the United Kingdom in the course of his duties.
5.2
 
So long as the head office of the Company is located in the Greater London area,
the Executive will at all times reside within a radius of 50 miles from the head
office of the Company. The Executive will relocate his residence from his
current location in The Netherlands to the UK as soon as possible but no later
than four months after the Commencement Date. The Executive will be entitled to
reasonable relocation expenses incurred by him as a result of his relocation and
in accordance with the relocation policy of the Company currently in effect. In
addition, Executive will be entitled to the benefits noted in Clause 9.5 below.
5.3
 
If the Company relocates its head office and if the Executive is required under
Clause 5.2 above to relocate his residence to remain within that radius, then
the Company will reimburse him for his reasonable removal and other incidental
expenses in accordance with its then current relocation policy. The Company will
also reimburse the Executive in respect of the relocation of his residence in
the circumstances noted in Clause 9.5 below.
6.
 
Hours of work
6.1
 
The Company's normal office hours are from 8.30 am to 5.30 pm Monday to Friday
but the Executive will be required to work outside these hours without
additional remuneration in order to meet the requirements of the business and
for the proper performance of his duties. In view of the Executive's seniority
and managerial duties and responsibilities, the Executive is regarded as a
"managing executive" for the purposes of the Working Time Regulations 1998.
7.
 
Remuneration
 
 
 
 
 
 
 

3

--------------------------------------------------------------------------------


7.1
 
The Company will pay the Executive a salary at the rate of £280,000 per annum
with effect from the Commencement Date (or at such rate as may from time to time
be notified to him by the Compensation Committee) which salary will accrue from
day to day and be payable in arrears by equal monthly instalments on or about
the last day of each month.
7.2
 
The Executive's salary will be subject to reviews by the Compensation Committee
no less than once each twelve months in each year during the Executive's
employment under this Agreement commencing from the anniversary of this
Agreement. The fact that the Executive's salary may be increased in any year or
years during his employment does not confer any right on the Executive to
receive any increase in any subsequent year.
7.3
 
The Executive is not entitled to remuneration for holding the position of
Director of the Company or any company in the Group.
7.4
 
The Executive will be eligible to receive a discretionary annual performance
bonus up to 50% of his salary, subject however to the satisfactory achievement
by Executive of specified targets and criteria and such other conditions as the
Compensation Committee and Executive shall mutually agree on an annual basis
from time to time to incentivise the performance and reward the future loyalty
of the Executive. If the Executive substantially exceeds the agreed upon targets
and criteria and other conditions and goals, Executive shall be eligible for a
supplemental bonus, in the discretion of the Board of Directors, up to a maximum
of an additional 25% of his salary. Participation in or payments under any such
scheme for any year will not confer on the Executive any right to be paid the
following year or any subsequent years. Any payments are conditional on the
Board being satisfied with the Executive's performance and conduct (in line with
the terms of this Agreement) up to the date of payment. Bonus payments are
non-pensionable and are subject to PAYE deductions. With respect to bonus
payments for a given calendar year under any such scheme, payment under the
scheme will be made so long as Executive was employed by the Company through
December 31st of the relevant year, unless prior to the date of payment
Executive is terminated "for cause" pursuant to paragraph 16.1 below.
8.
 
Expenses
8.1
 
The Executive will be reimbursed for all out of pocket expenses reasonably and
properly incurred by him in the performance of his duties under this Agreement
on hotel, travelling, entertainment and other similar items provided that he
complies with the Company's then current guidelines relating to expenses.
8.2
 
In addition, during the first four months of the term of this Agreement, the
Company will reimburse the Executive for reasonable hotel accommodations prior
to his relocation from the Netherlands to the UK.
9.
 
Pension, medical and life insurance, share options and other benefits
9.1
 
During the term of this Agreement, Executive will be entitled to receive pension
benefits up to a maximum cost to the Company of six percent (6%) of his base
salary. Executive and the Company will jointly agree on a tax efficient (from
the perspective of both parties) method of providing these benefits, the parties
agreeing that this shall, to the extent permitted, include participation in the
Company's U.S.-based 401(k) plan, subject to and in accordance with the rules of
the plan. The parties shall endeavour to have placed into effect a programme
implementing these terms by December 31, 2002.
9.2
 
During his employment the Company will procure for the benefit of the Executive:
 
 
9.2.1
 
life insurance at 4 times the Executive's then-current salary under clause 7.1;
 
 
 
 
 
 
 

4

--------------------------------------------------------------------------------


 
 
9.2.2
 
private medical expenses insurance scheme for the benefit of the Executive and
his partner and all dependent children in full time education under the age of
18; subject to the rules of the said schemes as offered by a reputable provider
in the United Kingdom from time to time (and any replacement schemes provided by
the Company) and subject to the Executive (and where appropriate his partner and
dependent children) being eligible to participate in or benefit from such
schemes pursuant to their rules. In addition, Executive will be entitled to
procure, at the expense of the Company, annual physical examinations for himself
and his partner, by physicians nominated by the Executive and agreed by the
Company.
9.3
 
The Executive will be eligible to participate in the Company's 1998 Amended and
Restated Stock Option and Restricted Stock Plan ("the Share Option Scheme") in
accordance with its rules from time to time ("the Rules"). Any participation
will be voluntary and will not constitute a contractual entitlement under this
Agreement or give rise to any rights or remedies against the Company. By
participating the Executive will be deemed irrevocably to have waived any such
entitlement, rights or remedies. In particular but without prejudice to the
above, if the Executive's employment terminates for any reason and his options,
rights or expectations (if any) under the Share Option Scheme lapse or are
otherwise lost or altered pursuant to the Rules, the Executive will not be
entitled to damages for wrongful dismissal or breach of contract, compensation
for unfair dismissal or otherwise to any sum or other benefits to compensate him
in respect of any loss under the Share Option Scheme that he may suffer as a
result.
9.4
 
The Executive will be entitled to receive a monthly car allowance of £1000
subject to appropriate PAYE deductions.
9.5
 
The Company will make available to the Executive and his family the Company's
living accommodations in London from the date it becomes available for
occupation until September 2003. Should the Company's accommodation not become
available within four months after the Commencement Date, the Company will
provide the Executive with a £1600 per week housing allowance through
September 2003. This allowance shall be subject to appropriate PAYE deductions.
Should the Executive be required to or decide to move from the Company's living
accommodation during his employment with the Company, he will be entitled to a
one-time reimbursement of reasonable relocation expenses in accordance with the
Company's relocation policy then in place.
9.6
 
The Company shall reimburse the Executive for the expenses incurred by him in
relation to the preparation of annual income tax returns in the United Kingdom
and the United States.
10.
 
Holidays
10.1
 
In addition to normal public holidays the Executive will be entitled to 4
working days' paid holiday from the Commencement Date until 31st December 2002
and to 25 working days' paid holiday in each holiday year after that, such
holiday to be taken at such time or times as may be approved by the Board. The
Company holiday year runs from 1st January to 31st December.
10.2
 
In each holiday year (apart from the year in which the Executive's employment
commences or terminates) the Executive will be expected to take at least the
20 days' holiday (including normal public holidays) to which he is entitled
under the Working Time Regulations 1998.
10.3
 
Subject to clause 10.2, the Executive may carry forward to the following holiday
year any unused holiday entitlement but he must take any holiday which is
carried forward before the end of March in that year, after which date all
unused holiday entitlement shall expire.
10.4
 
Where the Executive has taken more or less than his holiday entitlement in the
year his employment terminates, a proportionate adjustment will be made by way
of addition to or deduction from (as appropriate) his final gross pay calculated
on a pro-rata basis.
 
 
 
 
 
 
 

5

--------------------------------------------------------------------------------


11.
 
Incapacity
11.1
 
If the Executive is absent from his duties as a result of illness or injury he
will notify the Chairman of the Board as soon as possible and complete any
self-certification forms which the Company requires. If the incapacity continues
for a period of fourteen (14) days or more he will if requested produce to the
Company a medical certificate to cover the duration of such absence.
11.2
 
Subject to the rest of clause 11 and to 16.1.7 and subject to the receipt of the
appropriate certificates in accordance with clause 11.1, if the Executive is
absent from his duties as a result of illness or injury he will be entitled to
payment of his basic salary at the full rate and enjoy his benefits hereunder in
respect of such illness or injury for a period (in total) of up to 18 weeks in
any period of 12 months (whether the absence is intermittent or continuous).
Further if the Executive continues to be absent beyond 18 weeks in any period of
12 months he will then be entitled to receive salary at half the basic rate
(benefits will continue in full during this period) for a further period of 18
weeks. Thereafter the Executive will not be entitled to any further salary or
benefits (other than disability insurance benefits received under clause 11.3
below) during sickness absence until he has returned to work and completed six
months' continuous service with no absences from work other than agreed
holidays.
11.3
 
The Company will procure third party disability (incapacity) insurance coverage
providing for income continuation for the Executive in line with Company policy
and subject to limits established under the insurance policy. Notwithstanding
any provision in this Agreement to the contrary, if during the term of this
Agreement the Executive is subject to a disability or incapacity occurrence
covered under the policy, the termination of this Agreement and Executive's
employment with the Company shall not affect in any manner his eligibility to
receive continuing benefits under and in accordance with the policy for any such
occurrence. All benefits under the disability insurance will be coordinated with
those provided under Clause 11.2; it is intent of the parties that Executive
will under no circumstances be entitled to receive combined benefits under the
policy and from the Company that exceed the base salary of the Executive as paid
in the normal course of business. The Executive agrees that any benefits
received under the disability insurance policy after the term of this Agreement
may also be subject to coordination of benefits with any income he may receive
from future employers.
11.4
 
If the Executive is absent from work because of any injury or condition
(physical or mental and whether or not sustained in the course of his duties)
caused wholly or partly by any act or omission of any third party (other than
the Company or any Group Company) and recovers damages or compensation from such
party, the Executive will repay immediately to the Company an amount equal to
the lesser of (a) all sums awarded (if any) for such damages or compensation
which relates to any period of absence during which the Executive received
salary from the Company pursuant to clause 11.2 or (b) all salary paid and other
benefits provided to the Executive during his absence pursuant to clause 11.2.
11.5
 
If the Executive has been absent from work because of any injury or condition
(physical or mental) caused wholly or partly by the Company or any Group Company
or any person for whom the Company or any Group Company is vicariously liable
and for which the Executive may be or become entitled to recover damages or
compensation, any such damages or compensation payable will be reduced by the
amount of any salary (including Statutory Sick Pay) paid to him and by the
pension or disability insurance benefits received or receivable by him in the
period in respect of which such damages or compensation are calculated.
11.6
 
The Executive's basic salary paid under clause 11.2 will include any Statutory
Sick Pay payable and when this is exhausted will be reduced by the amount of any
Social Security Sickness Benefit or other benefits recoverable by the Executive
(whether or not recovered).
 
 
 
 
 
 
 

6

--------------------------------------------------------------------------------


11.7
 
Whether or not the Executive is absent by reason of sickness, injury or other
incapacity the Executive will at the request of the Board agree to have a
medical examination performed by a doctor appointed and paid for by the Company
and the Executive hereby authorises the Board to have unconditional access to
any report or reports (including copies) produced as a result of any such
examination as the Board may from time to time require and entitlements to
salary pursuant to clause 11.2 will be conditional on the Executive complying
with the terms of this clause 11.7.
12.
 
Conflict of interests
12.1
 
The Executive will disclose promptly to the Board in writing all his interests
in any business other than that of the Company and the Group and will notify the
Board immediately of any change in his external interests. Except with the
written consent of the Board (such consent not to be unreasonably withheld) the
Executive will not during his employment under this Agreement be directly or
indirectly engaged, concerned or interested whether as principal, servant or
agent (on his own behalf or on behalf of or in association with any other
person) in any other trade, business or occupation other than the business of
the Company or any Group Company. This clause will not prevent the Executive
from being interested for investment purposes only as a member, debenture holder
or beneficial owner of any stock, shares or debentures which are listed or dealt
in on a recognised investment exchange and which do not represent more than four
per cent. of the total share or loan capital from time to time in issue in such
company.
12.2
 
The Executive will not during his employment introduce to any other person,
firm, company or organisation business of any kind with which the Company or any
other Group Company for which he has performed services under this Agreement is
able to deal and he will not have any financial interest in, or derive any
financial or other benefit from, contracts or transactions entered into by the
Company or any other Group Company for which he has performed services under
this Agreement with any third party without first disclosing such interest or
benefit to the Board and obtaining its written approval.
12.3
 
The Executive will comply where relevant (and will procure that his partner and
children (except where children have reached 18 and are either not living in the
Executive's household or for whom the Executive is not the primary means of
financial support) comply) with every rule of law, every regulation of the
Financial Services Authority, the U.S. Securities and Exchange Act of 1934 and
the Securities Act of 1933 and every requirement, recommendation or regulation
of the Company from time to time in force in relation to dealings with shares,
debentures or other securities of the Company or any Group Company and
unpublished price-sensitive information affecting the shares, debentures or
other securities of any such company. In relation to overseas dealings, the
Executive will also comply with all laws of the state and all regulations of the
stock exchange, market or dealing system in which such dealings take place.
13.
 
Restrictive covenants
13.1
 
The Executive undertakes to the Company that the Executive will not without the
prior written consent of the Company directly or indirectly whether alone or in
conjunction with, or on behalf of any other business, concern or Person (which
includes any individual firm, partnership or unincorporated association or
company and any other incorporated body) and whether as principal, shareholder,
director, employee, agent, consultant, partner or otherwise for a period of
12 months immediately following the date of termination of the Executive's
employment:
 
 
13.1.1
 
deal or contract with any Person who at any time during the 12 months
immediately preceding the date of termination is or was:
 
 
 
 
13.1.1.1
 
a client or customer of the Company; and/or
 
 
 
 
13.1.1.2
 
in the habit of dealing with the Company
 
 
 
 
 
 
 

7

--------------------------------------------------------------------------------


 
 
 
 
where the dealing or contracting relates to goods and/or services which are
competitive with or of the type supplied by the Company in respect of the supply
of which the Executive was engaged or concerned in the last 12 months
immediately preceding the date of termination and where the Executive dealt or
had contact with that Person;
 
 
13.1.2
 
canvass, solicit or approach or cause to be canvassed, solicited or approached
any Person who at any time during the 12 months immediately preceding the date
of termination is or was:
 
 
 
 
13.1.2.1
 
a client or customer of the Company; and/or
 
 
 
 
13.1.2.2
 
in the habit of dealing with the Company
 
 
 
 
where the canvassing, soliciting or approaching relates to goods and/or services
which are competitive with or of the type supplied by the Company in respect of
the supply of which the Executive was engaged or concerned in the last 12 months
immediately preceding the date of termination and where the Executive dealt or
had contact with that Person;
 
 
13.1.3
 
seek to interfere with the continuance of supplies of goods or services to the
Company from any supplier who had been supplying goods or services to the
Company at any time during the 12 months immediately preceding the termination
of the Executive's employment if such interference causes or would cause that
supplier to cease supplying, or materially reduce the supply of goods or
services to the Company;
 
 
13.1.4
 
solicit or entice or endeavour to solicit or entice away from the Company or
employ any person employed in a managerial, supervisory, sales or executive
capacity by, or who is a consultant to, the Company at the date of termination
or at any time during the 6 months preceding the date of termination (providing
such individual earns in excess of £25,000 from the Company) and that by such
employment, appointment or engagement and in particular her/her seniority and
expertise or knowledge of trade secrets or confidential information of the
Company or the Group or knowledge of or influence over the clients, customers or
suppliers of the Company or the Group is likely to be able to assist or benefit
a business in or proposing to be in competition with the Company or the Group.
13.2
 
Whilst the restrictions in this clause 13 (on which the Executive has had an
opportunity to take independent advice as the Executive hereby acknowledges) are
regarded by the parties as fair and reasonable, it is hereby declared that each
of the restrictions in this clause 13 is intended to be separate and severable.
If any restriction is held to be unreasonably wide but would be valid if part of
the wording were deleted, such restriction will apply with so much of the
wording deleted as may be necessary to make it valid.
13.3
 
If the Executive breaches any of the provisions in this clause 13 the Company
will be entitled by written notice to the Executive to extend the period during
which the provisions of clause 13 which have been breached apply by an
equivalent period to that during which the breach or breaches have continued,
such additional period to commence on the date on which the said period would
have otherwise expired. The Executive hereby agrees that if the Company so
extends the period of any such restriction, this will not prejudice the right of
the Company to apply to the Courts for injunctive relief in order to compel the
Executive to comply with the provisions of this clause 13 and/or damages, as the
case may be.
13.4
 
For the purposes of clause 13 and 14 the Company has entered into this Agreement
as agent for and trustee of all Companies in the Group.
 
 
 
 
 
 
 

8

--------------------------------------------------------------------------------


13.5
 
If the Executive applies for or is offered a new employment, appointment or
engagement, before entering into any related contract the Executive will bring
the terms of this clause 13 and clauses 3, 4, 14 to the attention of a third
party proposing directly or indirectly to employ, appoint or engage her.
14.
 
Confidentiality
14.1
 
The Executive acknowledges that in the ordinary course of his employment he will
be exposed to information about the business of the Company and the Group and
that of the Company's and the Group's suppliers and customers which amounts to a
trade secret, is confidential or is commercially sensitive and which may not be
readily available to others engaged in a similar business to that of the Company
or any of the Group Companies or to the general public and which if disclosed
will be liable to cause significant harm to the Company or such Group Companies.
The Executive has therefore agreed to accept the restrictions in this clause 14.
14.2
 
The Executive will not during the period of his employment with the Company
obtain or seek to obtain any financial advantage (direct or indirect) from the
disclosure of information acquired by him in the course of his employment with
the Company.
 
 
For the purposes of this clause and by way of illustration and not limitation
information will prima facie be secret and confidential if it relates to:
 
 
(i)
 
suppliers and their production and delivery capabilities;
 
 
(ii)
 
customers and details of their particular requirements;
 
 
(iii)
 
costings, profit margins, discounts, rebates and other financial information;
 
 
(iv)
 
marketing strategies and tactics;
 
 
(v)
 
current activities and current and future plans relating to all or any of
development, production or sales including the timing of all or any such
matters;
 
 
(vi)
 
the development of new products;
 
 
(vii)
 
production or design secrets;
 
 
(viii)
 
technical design or specifications of the Company's products; or
 
 
(ix)
 
staffing, personnel and salaries.
14.3
 
The Executive will not either during his employment or after its termination
without limit in time for his own purposes or for any purposes other than those
of the Company or any Group Company (for any reason and in any manner) use or
divulge or communicate to any person, firm, company or organisation, except to
officials of any Group Company who are entitled to know, any secret or
confidential information or information constituting a trade secret acquired or
discovered by him in the course of his employment with the Company relating to
the private affairs or business of the Company or any Group Company or its/their
suppliers, customers, management or shareholders.
14.4
 
The restrictions contained in this clause do not apply to:
 
 
(i)
 
any disclosure authorised by the Board or required in the ordinary and proper
course of the Executive's employment or required by the order of a court of
competent jurisdiction or by an appropriate regulatory authority or as otherwise
required by law; or
 
 
 
 
 
 
 

9

--------------------------------------------------------------------------------


 
 
(ii)
 
any information which the Executive can demonstrate was known to the Executive
prior to the commencement of the Executive's employment by the Company or by a
Group Company or is in the public domain otherwise than as a result of a breach
by him of this clause.
14.5
 
The provisions of this clause 14 are without prejudice to the duties and
obligations of the Executive to be implied into this Agreement at common law.
15.
 
Intellectual property rights
15.1
 
In this clause 15 "Intellectual Property" means any:
 
 
(i)
 
concept, discovery, invention, process, procedure, development or improvement in
process or procedure;
 
 
(ii)
 
data, design, formula, model, plans, drawings, documentation, database, computer
program or software (including related preparatory and design materials) whether
registrable or not and whether or not copyright or design rights subsist in it;
and
 
 
(iii)
 
idea, method, information or know-how
 
 
which is made, discovered, created or generated by the Executive whether alone
or with others in the course of his employment which relates to or affects the
business of the Company or any Group Company or which is capable of being used
or adapted for use in connection with any such company.
15.2
 
Without prejudice to the provisions of the Patents Act 1977, the Copyright
Designs and Patents Act 1988 and any other applicable legislation:
 
 
15.2.1
 
the Executive must immediately disclose to the Company full details of any
Intellectual Property;
 
 
15.2.2
 
if the rights in the Intellectual Property belong to the Company or are capable
of doing so, the Executive will act as trustee for the Company in relation to
them;
 
 
15.2.3
 
if requested by the Board whether during his employment or after the Termination
Date the Executive will at the expense of the Company do everything necessary
(including executing documents) to:
 
 
 
 
(i)
 
protect all current and future rights in the Intellectual Property (by applying
for letters patent or other appropriate form of protection) in the United
Kingdom or any other part of the world;
 
 
 
 
(ii)
 
vest, transfer or assign such protection or right as the case may be to the
Company or its nominee with full title guarantee and the right to sue for past
infringement and recover damages; and
 
 
 
 
(iii)
 
to provide all reasonable assistance as the Company may require to obtain,
maintain or enforce rights to the Intellectual Property;
 
 
15.2.4
 
the Executive hereby irrevocably and unconditionally waives in favour of the
Company the moral rights conferred on him by the Copyright Designs and Patents
Act 1988 in respect of any Intellectual Property right in which the copyright is
vested in the Company under this clause or otherwise;
 
 
15.2.5
 
the Executive hereby irrevocably authorises the Company to appoint a person to
execute any documents and to do everything necessary to effect his obligations
under this clause on his behalf.
 
 
 
 
 
 
 

10

--------------------------------------------------------------------------------


16.
 
Termination
16.1
 
The Company may terminate the Executive's employment immediately by summary
notice in writing without compensation (notwithstanding that the Company may
have allowed any time to elapse or on a former occasion may have waived its
rights under this clause) if he:
 
 
16.1.1
 
commits, repeats or continues any material breach of any part of this Agreement
or his obligations under it;
 
 
16.1.2
 
in the performance of his duties under this Agreement commits any act of gross
misconduct (including but not limited to an act of theft, embezzlement or
misappropriation of Company funds) or gross negligence;
 
 
16.1.3
 
engages in chronic substance abuse;
 
 
16.1.4
 
is prosecuted for any serious criminal offence involving dishonesty, moral
turpitude or violence, unless the offence is (a) dismissed on summary
proceedings or (b) does not in the reasonable opinion of the Board affect his
position under this Agreement;
 
 
16.1.5
 
becomes prohibited by law from being a director of a company or if the Executive
resigns from the Board without the consent or concurrence of the Board; or
 
 
16.1.6
 
becomes incapacitated from performing all or any of his duties under this
Agreement by illness or injury (physical or mental) for a period exceeding (in
total) 26 weeks (or such longer period as the Company may agree) in any period
of 12 months provided that at the Termination Date the Executive's entitlement
to Company sick pay under clause 11.2 has been exhausted.
16.2
 
Without prejudice to clause 4.1 after notice of termination has been given by
the Executive pursuant to clause 3.2 or if the Executive seeks to or indicates
an intention to resign as a director of the Company or any Group Company or
terminate his employment without notice, provided that the Executive continues
to be paid and enjoys his full contractual benefits until his employment
terminates in accordance with the terms of this Agreement, the Board may in its
absolute discretion without breaking the terms of this Agreement or giving rise
to any claim against the Company or any Group Company for all or part of the
notice period required under clause 3.2:-
 
 
(i)
 
exclude the Executive from the premises of the Company and/or any Group Company;
 
 
(ii)
 
require him to carry out specified duties (consistent with the Executive's
status, role and experience) for the Company or to carry out no duties;
 
 
(iii)
 
announce to employees, suppliers and customers and if appropriate to the
relevant stock exchanges on which the Company's shares are listed that he has
been given notice of termination or has resigned (as the case may be);
 
 
(iv)
 
instruct the Executive not to communicate orally or in writing with suppliers,
customers, employees, agents or representatives of the Company or any Group
Company until his employment hereunder has terminated.
 
 
For the avoidance of doubt, the Executive's duties and obligations under clauses
4, 12, 14 and 15 and those to be implied into this Agreement at common law
continue to apply during any period of exclusion pursuant to this clause.
16.3
 
On commencement of any period of exclusion pursuant to clause 16.2 the Executive
will upon request:
 
 
 
 
 
 
 

11

--------------------------------------------------------------------------------


 
 
(i)
 
deliver up to the Company in accordance with clause 18 all property belonging to
the Company or any Group Company; and
 
 
(ii)
 
resign in accordance with clause 19 from all offices and appointments he holds
in the Company and any Group Company.
16.4
 
During any period of exclusion pursuant to clause 16.2 the Executive will not be
entitled to accrue any bonus under clause 7.4 or holiday other than his
entitlement under the Working Time Regulations 1998 referred to in clause 10.2.
Any untaken holiday entitlement accrued or likely to accrue up to the
Termination Date should be taken during the leave period. The Executive agrees
to notify the Company of any day or days during the exclusion period when he
will be unavailable due to holiday and will endeavour to agree convenient
holiday dates in advance with the Board.
16.5
 
Before and after termination of the Executive's employment, the Executive will
provide the Company and/or any Group Company with reasonable assistance
regarding matters of which he has knowledge and/or experience in any proceedings
or possible proceedings in which the Company and/or Group Company is or may be a
party.
17.
 
Deductions
17.1
 
The Executive hereby authorises the Company to deduct from his remuneration
(which for this purpose includes salary, pay in lieu of notice, commission,
bonus, holiday pay and sick pay) all debts owed by the Executive to the Company
or any Group Company, including but without limitation the balance outstanding
of any loans (and interest where appropriate) advanced by the Company to the
Executive.
18.
 
Delivery of documents and property
18.1
 
On termination of his employment for any reason (or earlier if requested) the
Executive will immediately deliver up to the Company all property (including but
not limited to documents and software, credit cards, mobile telephone, computer
equipment, facsimile machine, keys and security passes) belonging to it or any
Group Company in the Executive's possession or under his control. Documents and
software include (but are not limited to) correspondence, diaries, address
books, databases, files, reports, minutes, plans, records, documentation or any
other medium for storing information. The Executive's obligations under this
clause include the return of all copies, drafts, reproductions, notes, extracts
or summaries (however stored or made) of all documents and software.
19.
 
Resignation as director
19.1
 
The Executive will on termination of his employment for any reason at the
request of the Board give notice resigning immediately without claim for
compensation (but without prejudice to any claim he may have for damages for
breach of this Agreement):
 
 
19.1.1
 
as a director of the Company and all such Group Companies of which he is a
director; and
 
 
19.1.2
 
all trusteeships held by him of any pension scheme or other trusts established
by the Company or any Group Company or any other company with which the
Executive has had dealings as a consequence of his employment with the Company.
19.2
 
If notice pursuant to clause 19.1 is not received by the relevant company within
seven days of a request by the Company, the Company is irrevocably authorised to
appoint a person to execute any documents and to do everything necessary to
effect such resignation or resignations on the Executive's behalf.
 
 
 
 
 
 
 

12

--------------------------------------------------------------------------------


19.3
 
Except with the prior written agreement of the Board, the Executive will not
during his employment under this Agreement resign his office as a director of
the Company or any Group Company and if he does so without the consent or
concurrence of the Board, the Company will be entitled to terminate his
employment pursuant to clause 16.1.5 or at the Company's absolute discretion, to
treat such resignation as notice of termination given by the Executive to the
Company pursuant to clause 3.2 and to suspend the Executive pursuant to
clause 16.2.
20.
 
Rights following termination
20.1
 
The termination of the Executive's employment under this Agreement will not
affect any of the provisions of this Agreement which expressly operate or
lawfully have effect after termination and will not prejudice any right of
action already accrued to either party in respect of any breach of any terms of
this Agreement by the other party (except in the case of termination by the
Company pursuant to clause 3.3 in which case clause 3.3 will prevail in favour
of the Company and the Group).
21.
 
Disciplinary and grievance procedures
21.1
 
The Company does not have a formal disciplinary procedure that is applicable to
the Executive. However, the Company may, for a reasonable period only and in
order to investigate an alleged breach of clause 16.1, suspend the Executive
from his duties. Any such suspension would be with full pay and benefits.
21.2
 
If the Executive has a grievance in relation to his employment or is
dissatisfied with a disciplinary decision against him he may apply in writing to
the Chairman of the Board whose decision will be final.
22.
 
Third party rights
22.1
 
Apart from the provisions of this Agreement which are expressly or impliedly
entered into by the Company for itself and as agent of and trustee for any Group
Company the parties do not intend that this Agreement should confer any right or
benefit on any third party.
23.
 
Notices
 
 
Notices under this Agreement by the Executive to the Company should be addressed
to the Chairman of the Board, copied to the General Counsel and left at its
registered office or is sent by first class post or by facsimile transmission or
other form of electronic delivery to its registered office and notices given by
the Company to the Executive should be served personally or sent by first class
post or sent by facsimile transmission or other form of electronic delivery to
his usual or last known place of residence in England. In case of service by
post, the day of service will be 48 hours after posting and in the case of
facsimile transmission or other electronic delivery the day of service will be
the day of transmission by the sender.
24.
 
Miscellaneous
24.1
 
This Agreement shall be governed by and interpreted in accordance with the law
of England and Wales.
24.2
 
The parties to this Agreement submit to the exclusive jurisdiction of the
English Courts in relation to any claim, dispute or matter arising out of or
relating to this Agreement.
24.3
 
Any delay by the Company in exercising any of its rights under this Agreement
will not constitute a waiver of such rights.
24.4
 
There are no collective agreements that directly affect the Executive's terms
and conditions of employment.
 
 
 
 
 
 
 

13

--------------------------------------------------------------------------------


24.5
 
The Executive's employment is subject to the Company handbook that is
incorporated into this Agreement. However, if there is any conflict between the
Company Handbook, and the terms of this Agreement, the terms of this Agreement
will prevail.

[signature page to follow]

THIS AGREEMENT has been signed on behalf of the Company by a director and its
secretary/two directors and executed and delivered as a deed by the Executive on
the date set out at the beginning.

SIGNED by [Steve Eley]
for and on behalf of THE COMPANY   )
)   /s/  STEVE ELEY      

--------------------------------------------------------------------------------

Director
 
 
 
 
/s/  MATT S. NYDELL      

--------------------------------------------------------------------------------

Director/Secretary
EXECUTED AND DELIVERED as a
Deed by THE EXECUTIVE in the
presence of:
 
)
)
)
 
/s/  RHETT WILLIAMS      

--------------------------------------------------------------------------------

Rhett Williams


Witness:
 
 
Signature:
 


--------------------------------------------------------------------------------


Name:
 


--------------------------------------------------------------------------------


Address:
 


--------------------------------------------------------------------------------

14

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.29



EMPLOYMENT AGREEMENT DATED OCTOBER 30, 2002 BETWEEN VIA NET.WORKS, INC. AND
RHETT S. WILLIAMS
